815 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James BRAGG, Plaintiff-Appellant,v.Lawrence LACK, et al., Defendants-Appellees.
No. 86-6273.
United States Court of Appeals,Sixth Circuit.
March 16, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
Appellees move to dismiss this appeal as being prematurely filed.  Appellant has not responded to that motion, but has moved for a transcript at government expense.


2
The order from which appellant filed his notice of appeal is an order which adopted the magistrate's report and recommendation and dismissed all defendants except Lack and Dutton.  The order lacks the requisite certification for an interlocutory appeal pursuant to Rule 54(b) and because the order dismisses fewer than all the parties to the action, it is nonappealable.  The action is proceeding in district court;  this Court lacks jurisdiction over the appeal.   Compare, Gillis v. Department of Health and Human Services, 759 F.2d 565, 568 (6th Cir. 1985).


3
Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.  The motion for a transcript is denied as moot.